Pettit, C. J.
I totally dissent from the opinion in this case for these reasons :
1. The provision of the bastardy act, which provides that, after judgment for money has been rendered, the defendant shall be imprisoned till he pays or replevies the judgment, is a clear and palpable violation of both the letter and spirit of *587the twenty-second section of the first article of onr constitution, which is this:
“ The privilege of the debtor to enjoy the necessary comforts of life shall be recognized by wholesome laws, exempting a reasonable amount of property from seizure or sale for the-payment of any debt or liability hereafter contracted; and there shall be no. imprisonment for debt, except in case of fraud.”
The ingredient of fraud is not in this judgment for bastardy, Webster defines debt thus : “ That which is due from one person to another, whether money, goods or services; that which one person is bound to pay to another, or perform for his benefit ; that of which payment is liable to be exacted; due ; obligation; liability.” A judgment for money is a debt, no matter what the cause of action was, whether tort or contract; the judgment is a debt of record, and the debtor cannot be imprisoned to force or coerce the payment of it, “ except in case of fraud,” which does not exist in this case;
2. The bastardy act, unconstitutional as it is as to imprisonment after judgment, does notallow imprisonment after judgment, if the defendant is not in custody when the judgment was rendered. This case shows that the defendant was not in custody at or during the trial, verdict, and judgment, but was under bond, and when the verdict and judgment were rendered,, he was absent and in another county, and that the court had no control of his person.
3. The surety on the bond of the defendant in a bastardy-case cannot, after judgment, arrest and surrender his principal to the sheriff, and thereby discharge his liability on the bond. The bond will remain in force, and can be recovered on against the surety by suit on it.
I think the judgment ought to be reversed.